t c memo united_states tax_court mung thi huynh petitioner v commissioner of internal revenue respondent docket no filed date mung thi huynh pro_se jack h klinghoffer for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and an addition_to_tax under sec_6651 and a penalty under sec_6662 in the amounts of dollar_figure and dollar_figure respectively the issues for section references are to a internal_revenue_code in effect for the period under consideration rule references are to this court’s rules_of_practice and procedure our consideration are whether petitioner has shown that she is entitled to deduct any part of the dollar_figure that she claimed as commissions and fees and whether petitioner is liable for the penalty and addition_to_tax determined by respondent findings_of_fact petitioner resided in pomona california at the time her petition was filed in this case her federal_income_tax return was filed on date on schedule c petitioner reported gross_receipts of dollar_figure from her business as a dress maker operating under the name california fashion after accounting for returns and allowances and cost_of_goods_sold a gross_income of dollar_figure was reported among other expenses petitioner claimed commissions and fees in the amount of dollar_figure the sole adjustment by respondent to petitioner’s schedule c reporting was the disallowance of the entire amount claimed for commissions and fees petitioner’s business involved the manufacture of dresses on a piecework basis jose antonio garcia juarez2 was employed by petitioner during he was paid approximately dollar_figure to dollar_figure per week he worked long hours and he knew how to perform all tasks involved in the operation of the business mr juarez did not share in petitioner’s business profits for at some mr juarez has also been known as mr garcia in portions of the record time late in or early in mr juarez left petitioner’s employ and he became associated with her again in approximately date when mr juarez became reassociated with petitioner they entered into an arrangement under which mr juarez would act as some form of intermediary between petitioner and the customer or consumer of the manufactured piecework mr juarez operated under this arrangement beginning around date using the name lemarant fashion’s the documents offered by petitioner in an attempt to show that this type of arrangement existed in had been falsified by changing the year from to ultimate finding of fact petitioner failed to show that she is entitled to deduct any part of the dollar_figure that she claimed as commissions and fees which were disallowed by respondent opinion this case presents a clearly defined factual question respondent disallowed dollar_figure that petitioner had claimed as commissions and fees on her schedule c petitioner in support of her position that she is entitled to deduct the questioned amount testified that mr juarez was paid the amount as an intermediary between herself and the customer petitioner also offered a purchase order book reflecting transactions with mr juarez mr juarez testified that he had signed the purchase orders that were offered into evidence by petitioner during further he testified that the purchase order forms were blank when he had signed them petitioner admitted that the forms were signed by mr juarez during in addition respondent produced evidence supporting mr juarez’ testimony that his business activity with petitioner other than in the relationship of employer-employee began during petitioner also produced a form 1099-misc in mr juarez’ name reflecting nonemployee compensation_for respondent to counter petitioner’s production of this evidence provided credible_evidence that no such form 1099-misc was received by the internal_revenue_service for the tax_year it also appears that the last two digits had been altered from some other year to on the form 1099-misc that was offered by petitioner we hold that petitioner’s position is without merit and that her evidence and testimony are not believable respondent determined an accuracy-related_penalty due to negligence under sec_6662 for petitioner’s taxable_year the accuracy-related_penalty is equal to percent of any portion of an underpayment attributable to a taxpayer’s negligence or disregard of rules or regulations sec_6662 and b the term negligence includes any failure to do what a reasonable and ordinarily prudent person would do under the same circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 the penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 petitioner has failed to show reasonable_cause and or that she acted in good_faith under the circumstances of this case respondent’s determination of a penalty pursuant to sec_6662 is sustained with respect to the entire underpayment respondent also determined that petitioner’s income_tax return was not timely filed within the meaning of sec_6651 that section provides for a 5-percent per month up to a 25-percent maximum addition_to_tax with respect to a late- filed return unless it is shown that the late filing was due to reasonable_cause and not to willful neglect petitioner’s federal_income_tax return was due_date the return was not signed until date or filed until date petitioner stated that she filed late because she did not have the funds with which to pay the tax in that regard petitioner’s return reflected no estimated payments and a balance due of dollar_figure this is in contrast to dollar_figure reported as gross_receipts on the schedule c of the same return under these circumstances we hold that petitioner is liable for this addition_to_tax as determined by respondent to reflect the foregoing decision will be entered for respondent
